 SPECTOR FREIGHT SYSTEM, INC.551Spector Freight System,Inc. and Dennis E. Utegg.Case 3-CA-5590February 12, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYOn July 31, 1974, Administrative Law Judge ElbertD.Gadsden issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.The complaint alleged that Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingDennis Utegg, Earl Sanford, and Ronald McGinnis,the dispatchers at its Ripley, New York, freight relaystation,and by refusing to reinstate Sanford andUtegg, and violated Section 8(a)(1) by unlawfullyinterrogating Sanford. Respondent's answer deniedthe commission of any unfair labor practices andalso deniedthat the dispatchers were employeesunder the Act. The Administrative Law Judge foundthat the dispatchers were employees and concludedthatRespondent had violated the Act as alleged.Respondentexcepted both to the finding that thedispatchers were employees and to the conclusionsregarding its violation of the Act. We agree with theAdministrative Law Judge's finding that Respondentdid engage in the acts alleged in the complaint, andthat it did so to inhibit the dispatchers' unionactivities. For the reasons set forth below, as well asthose contained in the Administrative Law Judge'sDecision, wealso agreethat the dispatchers were notsupervisors.As noted by the Administrative Law Judge,Respondent's Ripley, New York, station functionedIRespondent has requested oral argument The requestis herebydenied,as the record and Respondent's brief adequately present the issues andRespondent's position2Depending on the timeof day,the routing sequencefor 25 percent to70 percentof thetrailers is determined by instructionsfrom Northfield Therules governing the remaining trailers are that fromMondaythroughThursday trailers containing freight for many customers-"big bill loads"-are to be moved first, then trailers containing perishable freight or those inthe station more than 24 hours, and finally"small bill loads" On Fridaysthrough Sundays,small bill loads are moved first.The dispatcher may varythe normal sequence for moving trailers where necessaryto provide workfor the dock crew at a particular terminal or to maintain balance in thenumber of trailers arriving from and departing to a particular terminal216 NLRB No. 89exclusivelyasan interchange point for trailerstransported by Respondent's drivers from its termi-nals located in Columbus, Ohio; Northfield, Ohio;Springfield,Massachusetts; and Albany, New York.The Northfield terminal, also referred to as Linehaul,coordinates Respondent's entire freight operationsby means of a computerized information-gatheringsystem set up in 1972. The Ripley dispatchers had ateletype connection with the Northfield computer,and also reported information to and receivedinstructions from Northfield by telephone regardingthe movement of freight.The total employee complement at the Ripleystationconsisted of the three dispatchers, sevenmechanics, and Fred Henning, the station managerand an admitted supervisor. The dispatchers andmechanics all worked 8-hour shifts, 6 days a week.Henning filled in for the dispatchers during the oneshift a week each was absent, and also worked threeadditional daytime shifts performing administrativetasks connected with the station's operation.The dispatchers' principal duty was to route trailersarriving from the East to one of the two westernterminals, and vice versa.While they had someleeway in determining the sequence in which to sendtrailers on to the appropriate terminal,2 they had nosignificant discretion in the assignment of drivers totake them. The sequence in which they dispatcheddrivers was controlled by collective-bargaining agree-ments covering them, and the fact that the normaldestination of drivers leaving Ripley was their hometerminal.3 The only significant variation from thisroutine was that drivers from the Columbus terminalmight be dispatched to the Northfield terminal, fromwhich they would be sent on to Columbus.4 Thus, incontrastwith the choice of runs upon whichdispatchers at a terminal ordinarily have to decide,the dispatchers at the Ripley relay station had fewsuch decisions to make.Cases urged by the Respondent as determinative ofthe supervisory status of dispatchers-SpectorFreightSystem, Inc.,141NLRB 1110 (1963);DixieOhioExpress, Inc.,123 NLRB 1936 (1959); andOverniteTransportation Company,128 NLRB 723 (1960)-allinvolve large city terminals with a complement ofdrivers assigned to the terminal: Chicago, Cincinnati,3Other than in situations where Northfield directed otherwise, allNorthfield and Albany dnvers were dispatcheddirectly backto their hometerminal, and in at least 95 percent of the cases the same was true ofSpringfield drivers.Henning testified that in rare instances Springfielddnvers might be returned to their home terminalthrough Albany, a routingthat might be required if the only trailers available were destinedfor Albanybut Albany had trailers destinedfoe SpringfieldRather than sending adriver back to Springfield without a load,the dispatcherwouldroute him toSpringfieldthrough Albany.4The principal factors resulting in the dispatchof Columbusdrivers toNorthfieldwouldbe thatthey lacked sufficient driving time underDepartment of Transportation regulations to make the 6-hour return trip toColumbus, or that there were not trailers available destinedfor Columbus. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDand Atlanta, respectively. We note, in addition, thatinOvernitethe Board included in thebargaining unitsought those dispatchers who relayed instructions byradio to drivers working in fixed areas and who didnot appear to have orexercisesupervisory authority.On cross-examination, Station ManagerHenningtestified that "the dispatcherassignsload by priority,common knowledge, power, or Linehaul." "Lin-ehaul" is explained partly by General Counsel'sExhibits 7 and 8, twomemosto "all supervisors"fromHenning inMarch 1973. The memo datedMarch 6 is entitled "New Linehaul Operation atRipley." This assures the dispatchers (called "sup-ervisors") that their workloadisbeinglightenedrather than their positions being eliminated by thenew dispatching procedure for setups (two or moretrailers)coming from the East and from the West;"this new system will do this and at thesame timecontrol the operation more successfully." Dispatch-ersarefurtheradvised "to notify Linehaul forinstructions" in the event of problems and toenter inthe logbook the person contacted at Linehaul. TheMarch 26 memo cautions the dispatchers on certaincard entries and the use of the appropriate slot on thetrailer rack, and then states:Work very closely with L.H., Acl and Cbs roaddispatch on any problems that may arise in theeast,west operation, thismeans theSupervisors atAcl and Cbs,not the OTR Dispatchers.[Acl andCbs maymeanAkron-Cleveland and Columbus;presumably OTR is over-the-road.]With these few ruleswe aregoing to find outwhere the lag is and any other problem which isholding up the freight and bringing our Servicedown. Also I want to mention that when the V.P.(Mr. Z) or the Manager (Mr. Minetti) of Linehaulcalls and finds out you have a problem, and ifthey ask if you have discussed this with all 3,(L.H., Acl, & Cbs.) and you have to answer, no Ihaven't, I suggestyou have a very good reason forgiving them this type of answer.Henning testified that if a dispatcher had an optionof sending a Syracuse load by an Albany driver or aSpringfield,Massachusetts, driver this would be"discussed mutually" with Linehaul. Linehaul wouldalso be consulted on any exception to a union ruleconcerning dispatch.5 Linehaul receives a copy, asdoes thestation managerand the home terminal, ofany dispatcher report on why a driverwas not sentout.SRespondent put on testimony that Linehaul exists only as aninformation-gathering device,but in its bnef admits that 20 percent ofLinehaul transmissions are "strong statements of advice which arePriority:Among priority customers Linehaul estab-lishes the order of priority, according to Henning'stestimonyon cross-examination.Common knowledge:Henning gavethis example:reassignmentwhen a load ready to go develops a flattireat a timewhen another load is also ready.According to his testimony, about 75 percent ofdispatching at Ripley is based on common knowl-edge.Power:Henning explained power as the immediateavailability of a driver or tractor which, if assignmentwere delayed, might later be unavailable.The essential simplicity of the Ripley dispatchers'duties involvingthe assignmentof drivers is moststrongly indicated by the fact that the mechanics,who had no training as dispatchers, filled in for themfor up to an hour during their lunchbreaks, and havedispatched for aslong as3 hours when the dispatcheron duty becameill.Sincevirtually all drivers exceptthose from Columbus were routinely dispatched backto theirhome terminals, there was only one alterna-tive rug for any driver, and the order of dispatch wasestablished by contract, we conclude that the Ripleydispatchers did not exercise independent judgment inassigningruns to drivers.The evidence bearing on the alleged disciplinaryauthority of the dispatchers is that if a driver failed toappear on time for a run or if, according to Henning,he appeared physically incapable of taking a runbecause of inebriation, for example, the dispatcherwas required to drop him to the bottom of theboard-place him lastin sequenceof those awaitingdispatch-and to send a factual report regarding theincident to his hometerminal.The dispatchers werenot instructed to make recommendations as todiscipline in the report, and there is no evidence thatany of the dispatchers involved herein made suchrecommehdations.6 Nor is there any evidence thatdispatchers were authorized to suspend the driverinvolved until the driver's superiors had acted on thedispatcher's report.The dispatcher's function in dropping to thebottom of the board drivers who were tardy inappearing to take out a run was mandated by thecollective-bargainingagreementcovering the driversand was therefore routinely performed; the dispatch-er had no discretion in the matter. The alleged dutyto examine the physical fitness of drivers to take outa runand drop them to the bottom of the board ifthey appeared unfit would require no more than theexerciseof commonsense.This is especially sobecause the incapacitating condition would have tobe immediately obvious and thus fairly severe for thetantamountto orders "6The wnting of such a report is not by itself indicativeof supervisoryauthority.Auto Transports, Inc.,100 NLRB 272, 274 (1952). SPECTOR FREIGHT SYSTEM, INC.553dispatcher to be able to observe it. The dispatchersdid not subject the departing drivers to any sort ofexaminationthatmight reveal a less than obviouscondition.They had no authority to require asobriety test, as did the linehaul dispatchers at aMilwaukeeterminal inConsolidatedFreightwaysCorporation of Delaware,196 NLRB 807, 808 (1972),cited by thedissent.It can hardly be said that thedetermination to delay assigning an obviouslyincapacitated driver to a truck pulling loads exceed-ing 40,000 pounds required the exercise of independ-ent judgment. Finally, the dispatcher's limitedauthority to delay a driver's departure was notdisciplinary,since itdid not reduce the driver'searning ability more than momentarily. Drivers didnot begin to accrue drivingtimeuntil they left thestation, and thus any driver who lost his place on theboard could still drive the maximum time allottedunderDepartment of Transportation regulationsonce he wasassigned a run.The conclusion that dispatchers did not possessdisciplinary authority is also strongly indicated bythe fact that there is no evidence that they either wereinstructed to exercise or did exercise responsibilityfor determining the physical fitness of drivers fordriving.Henning alonetestified regarding the exist-enceof such responsibility, but his testimony doesnot establish whether it stemmed from anythingmore than his expectation that the dispatchers woulduse some commonsense in a situationwhere a driverwas obviously incapacitated.That the assertedresponsibility was founded only on Henning's expec-tation is suggestedby the lack of any evidence thatthedispatcherswere instructed to enforce otherregulationsthat Henning asserted they were respon-sible for enforcing. For example, while he testifiedthat dispatchers were to enforce the DOT regulationthat a driver not be dispatched within 4 hours ofconsuming an alcoholic beverage, he admitted thattheywere not given copies of DOT regulationsapplicable to the drivers or told to memorize them.As regards the DOT regulations limiting the numberof hours drivers were permitted to drive daily,DennisUtegg, one of the dispatchers, testifiedwithout contradiction that he made no attempt toenforce that regulation and was never instructed todo otherwise.Yet assigning a run to a driverexhausted by excessive driving hours could be just asdangerousas assigningone to a driver who had beendrinking.We are therefore not convinced that therCity Yellow Cab Company, and G.I Cab Company,144 NLRB 994, 996(1963), enfd. 344 F.2d 575, 580-581 (C A. 6, 1965); see alsoCapital TransitCompany,98 NLRB 141, 144 (1952), 100 NLRB 1173 (1952), 105 NLRB 582(1953), remanded 221 F.2d 864 (C.A.D.C., 1955), decision on remand 114NLRB 617 (1955), enfd. 38 LRRM 2681 (C A.D.C, 1956). The dispatchers'lack of authorityto suspend drivers distinguishes this casefromEasternGreyhound Lines v. N.L R.B.,337 F.2d 84 (C.A. 6, 1964), and Pacificdispatchers exercised the responsibilityHenningattributed to them of ascertaining the physical fitnessof the drivers to drive, beyond the exercise ofcommonsense based upon outward appearance. Inview of the foregoing, we conclude that the dispatch-ers did not possess authority to impose or effectivelyrecommend the imposition of discipline.?Besides dispatching drivers and assigning themloads, the only significant remaining function of thedispatchers with respect to drivers is that they wereauthorized to grant drivers "downtime" or "tripdelay" pay when they were unable to leave theRipley station because of a mechanical problem withthe tractor or trailer assigned to them. Again, there isno evidence that this function was other than routine.The granting of downtime was mandatory wheremechanical problems resulted in the delay of adriver's departure, and Utegg testified that in his 5years with Respondent he had never disapproved adriver's request for downtime, nor had it happenedthat a driver had refused to leave the terminal once amechanic had checked and repaired his vehicle. Thisestablishes that the existence of a mechanicalproblem was easily determined, was never the subjectof dispute, and always resulted in the payment of tripdelay money where it in fact resulted in such a delay.We therefore conclude that the granting of downtimedid not require the exercise of independent judgmentand thus was not indicative of supervisory authority.As more fully set forth in the Administrative LawJudge's Decision, the dispatchers' duties with respectto the mechanics were to instruct them as to whichtrailers to hook to or drop from a given tractor, toinform them as to the existence of any minormechanical defects of a vehicle,8 though only defectswhich the mechanics were responsible for repairing,to determine the times at which mechanics were todo hook and drop or repair work, to call in asubstitute for a sick mechanic,9 and to "O.K." sickleave. In addition, Utegg was authorized to signmechanics' timecards in the event of Henning'sunavailability.There is no evidence that the dispatchers issuedother than routine instructions to the mechanics. Incontrast, Henning issued a variety of memoranda tothem regarding the timeliness of their work, the carewith which they should perform it, and the locationwhere they should park tractors, and Henning alonehandlesdisciplinaryor other personnel mattersinvolving them.Most of the mechanics had beenIntermountainExpress Company v. N L R B,412 F.2d I (C.A. 10, 1969).8This information is reportedby the driverson a "Driver'sVehicleConditionReport,"or DVCR, which theyturn in upon arrival at thestation.9As notedby the Administrative Law Judge,the dispatchers had nodiscretion in selecting substitutes for sick mechanics. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed by Respondent for considerable periods oftime, and the routine nature of their work was suchthat, asManager Henning admitted, they normallyhad no conversation with the dispatchers. Themechanics and dispatchers both work a 48-hourweek, but, although the mechanics are only semi-skilled, they earned considerably more than thedispatchers-$339 versus $22910 per week. Dispatch-ers also receive certain fringe benefits applicable toRespondent'smanagerial personnel, such as sickleave,vacation, incentive, pension and insuranceplans, but there is no evidence that the dollar valueof those benefits exceeded the value of thoseapplicable to the mechanics or compensated to anysignificant extent for the differential in gross paybetween the mechanics and dispatchers.The fact that dispatchers might "O.K." mechanics'sick leave is not itself an indicium of supervisoryauthority, since the dispatchers evidently accepted allrequests at face value 11 and there is no evidence thatthey had the discretion to reject such requests. Asregards Utegg's authority to initial timecards, author-itywhich he exercised only as a substitute forHenning, it is well settled that the sporadic substitu-tion for a supervisor does not render the substitute asupervisor.12The only remaining factor 13 bearing on thedispatchers' alleged supervisory status is that, asRespondent points out, they were the only personscapable of representing management during 71percent of the time the Ripley station was inoperation. However, we do not regard this factor assignificant in the circumstances of this case, princi-pally because the essentially routine nature of thestation'soperations and the limited number ofemployees there at any given time-two mechanicsand a dispatcher and no driver complement-ren-dered the presence of supervisors around the clockunnecessary. Nor did the dispatchers require supervi-sory authority in order to handle personnel matters10The Administrative Law Judgeinadvertently referred to the dispatch-ers' earningsas $2.29an hour,we herebycorrect the error1IUtegg testified that if amechanic called in sick and said he was goingto take thenight off he,Utegg, would"0 K." it and call certain laid-offmechanicsin order of seniorityto substitute Sanford likewise testified thatif a mechanic becameillduring a shift he would let him go home and call asubstitutefrom among the laid-offmechanics in orderof seniority.Neitherindicated that they couldrefuse to leta sick employeego home or to grantsick leave Routineapproval of sick leave is not a supervisoryfunctionAutoTransports, Inc, supraat 275&12DirectorsGuild of America,Inc. (Associationof MotionPictureTelevision Producers, Inc),198 NLRB 707 (1972)13We areaware that dispatchers have been assigned the title "superv-isor," but this factor is ofsignificanceonly whereother factors also tend toestablish that the dispatchers possess supervisoryauthority11Drivers from the Westwere normally dispatched within 6 minutes ofarriving at the stationThose fromthe East left the station immediately afterarriving and wentto a nearbymotel to rest.After aminimum of 8 hours'resttheywere assigned a new tractor-trailer to returnEast Their onlysubsequent contact with the dispatcher was to pick up certain papers, suchas bills of lading Thus, they had only momentarycontact with thesince all personnel matters involving the mechanicswere the sole responsibility of Henning, all driversappearing at the station were responsible to supervi-sory officials at their home terminal, and were at thestation for very short periods,14 and the recordindicates that any problem that arose with thedrivers, such as when one became ill, was resolved bythe dispatcher's callingNorthfield for instructions.15Likewise, problems the drivers encountered afterleaving Ripley, mechanical breakdowns, for example,were resolved by their calling Northfield. A furtherfactor against our assigning controlling weight to thefrequent absence of supervisory personnel at thestation is that finding the dispatchers to be supervi-sorswould result in an extremely low supervisor-employee ratio at the station, approximately one totwo, when, as indicated above, the exigencies of thestation's operations did not require such a low ratio.We recognize, as Respondent points out, that in anumber of cases we have found dispatchers to besupervisors because the contrary finding would resultin a lack of supervisory personnel for long periods atthe location involved.16 But those cases involvedtruck terminals whose operations, unlike those of theRipley freight relay station, were sufficiently complexto require the continuous presence of supervisorypersonnel. And finding the dispatchers to be supervi-sorsdidnot result in the establishment of asupervisor-employee ratio disproportionate to theneeds of the operation. The fact that we have foundRespondent's dispatchers at other locations to besupervisors is not material, since in each case therehave been factors not present here which warrantedthat finding.17 As we have examined each of thefunctions performed by the Ripley dispatchers andthe authority vested in them and found no evidenceof supervisory authority, we conclude that thedispatcher.i5Utegg testifiedthat hecould not grantsick leave to a driver whoasserted he was too sick todrive,but would haveto call Northfield forinstructions.16E.g,PennsylvaniaTruck Lines, Inc,199NLRB 641, 642 (1972);Consolidated Freightways Corporation of Delaware,196NLRB 807, 809(1972);DixieOhioExpress, Inc,123 NLRB 1936, 1937 (1959).17Forexample, inSpector Freight System, Inc.,141 NLRB 1110 (1963),the dispatchers had to select from a widevariety ofpossible assignments fordrivers,permitteddrivers tohire casuallabor from off the street, coulddisciplinedriversby limiting their worktime,and could settle drivers'grievances;none of which is true in this case.The six dispatchers thereinvolved directed a complementof 150 citydrivers assignedto the Chicagoterminal,as to whom the Administrative Law Judge made a broadsupervisoryfinding including hire, transfer, layoff, recall, and dischargeThe quotationin the dissent here was appendedas a footnote to thatfinding In another case,26-RC-3445,which is unreported,the dispatchersrepresented Respondent in the first step of the grievance procedure, andreprimanded drivers for violation of work rules,factorswhich also are notpresent here.Otherunreported decisions involving Respondent are similarlydistinguishable.All involvedterminals,not relay stations SPECTOR FREIGHT SYSTEM, INC.dispatchers are not supervisors within the meaning ofthe Act.18Respondent also contends that we are required bythe Supreme Court's decision inN.LR.B. v. BellAerospace Company, Division of Textron, Inc.,416U.S. 267 (1974), to find that the Ripley dispatchersare managerial officials and thus not subject to theAct's protection.We disagree. The Court itself citedwith approval 19 our observation inEastern Cameraand Photo Corp.20that "the determination of anemployee's `managerial'statusdepends upon theextent of his discretion, although even the authorityto exercise considerable discretion does not renderan employee managerial where his decision mustconform to the employer's established policy." Sincethe record abundantly demonstrates that everyaction of the dispatchers must conform to Respond-ent's established policies, and since we have foundthat theyexerciseonly the most limited discretion,the necessary conclusion is that the dispatchers arenotmanagerial officials.Our dissenting colleagueplaces much emphasis on their"puffing" statementsmade to the station manager concerning their ownimportance when complaining about a new workschedule. Viewed in the total context of this record,we would not find suchstatementsto be evidence ofmanagerial authority, or of supervisory status.In view of ourconclusionthat the Ripley dispatch-ers are neither supervisors nor managerialofficials,we find no merit in Respondent's exceptions to theAdministrative Law Judge's Decision.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Spector FreightSystem, Inc., Ripley, New York, its officers, agents,successors,and assigns, shall take the action set forthin the said recommended Order.isWe would distinguish the recent decision of the First Circuit Court ofAppeals inN.L.R.B.v.Metropolitan Petroleum Co.,87 LRRM 3139 (1974),where the court found that the Board's finding of employee status for cityfueloildispatcherswas not based on substantial evidence,only thecompany's operation manager having testified,and noted the lack ofevidence that these dispatchers were required to consult with theirsupervisor in extraordinary situations.By contrast,here two of the threedispatchers testified,as well as the relay station manager and the companyindustrial and labor relations manager,and the record has ample evidenceof necessity for dispatchers consulting with a superior or with Linehaul.Our dissenting colleague also citesQuality Transport Inc.,211 NLRB 198(1974), again a terminal with a large complement of drivers who, on thebasis of evidence presented, were actually controlled and disciplined bydispatchers.Missing are factors like the remote dispatch and informationand supervisory direction which the Ripley relay dispatchers are obligatedto use.Thus, the fact that Ripley dispatchers work many hours in theabsence of the station manager does not have the significance it frequentlyhas in connection with terminals. Our colleague speaks of the Board's duty555MEMBER KENNEDY,dissenting:Idissent frommy colleagues' conclusion thatdispatchers Dennis E. Utegg, Earl W. Sanford, andRonald McGinnis were not supervisors as defined intheAct.Since the three dispatchers were not"employees," their discharge did not violate Section8(a)(3) and (1) of the Act.Respondent's contention that its dispatchers aresupervisorswas not conceived as an afterthoughtdefense to the charge herein. Respondent has longadhered to the position that its dispatchers at allterminals, including the one at Ripley, New York,are statutory supervisors. On June 9, 1972, StationManager Henning posted a notice to all employeesdesignating the dispatchers and himself as "supervi-sors."Employees were instructed to bring theirproblems to the named supervisors for handling anddecision.21A dispatcher's authority to resolve amechanic's or driver's problem is strong evidence ofstatutory supervisory status.It is significant that the Board and four RegionalDirectors have consistently agreed with Respondentthat its dispatchers at other terminals are supervi-sors.22 Inmy view, the facts in the instant casecompel the same result reached by the Board in theearlier casesinvolving this Respondent. The follow-ingobservationsof the Board with respect toChicago dispatchers are applicable to theinstantcase:23The fact that the dispatchers did not exerciseother normal supervisory powers, such as actualhiring and firing of drivers, and leasing of specialequipment as needed from outside sources, doesnot detract from their supervisory status, becauseit is well settled that the existence and exercise ofany one or more of the functions outlined in theAct is sufficient to make an employee a supervi-sor.Further, the fact that at times during 1961TerminalManager Pecora and his assistant,Gorecki, were compelled to inject themselves intothe dispatcher operation from time to time tooverrule dispatchers' actions or omissions whichtoapply the same standards to all cases,an obligation we readilyacknowledge.What is difficult to fathom is his equation of the facts in allcases.19N.LR.B.v.Bell AerospaceCompany,Divisionof Textron,Inc.,atfn. 19.m 14O NLRB569, 571 (1%3).21An employer'sholding out an individual as a supervisor withinstructions to take problems to him was held by the Board to establishsupervisory status within the meaning of the Act.A.T.I.Warehouse, Inc.,169NLRB 580 (1%8).SeeAmericanOptical Company,104 NLRB 263(1953);Des MoinesFoods,Inc.,129 NLRB 890 (1960).zaSpector Freight System,Inc.,141 NLRB 1110 (Chicago, 1963);SpectorFreight System,Inc.,(Memphis, 1%9), Case 26-RC-5445;Spector FreightSystem,Inc.(St.Louis,1970), Case 14-RC-6505;Spector Freight System,Inc.(Boston,1971),Case 1-RC-11328;SpectorFreightSystems,Inc(Dayton, 1974), Case 9-RC-10577.23 141 NLRB at 1119, fn. 20. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere increasing costs, by issuing special layoffand recall orders at times, as well as orders tohandle specific loads for valued customers or inspecial situations, for the purpose of increasingefficiency and coordinating the city dispatch andother terminal operations, does not detract fromthe dispatchers' supervisory status. The same istrue of the facts that some of their actions wereroutine, such as assignment of loads in certainareas to drivers regularly assigned to those areas,making assignments at times on the basis of the"first-in-first-out" rule, assignment of loads on thebasis of a driver's eyesight, the weight which atractor can handle, and hiring of outside labor tounload toxicmaterialsof a few customerspursuant to a practice agreed upon with theUnion in the past.Ido not agree with my colleagues that the facts in theinstant case are sufficiently distinguishable fromthose at Respondent's other locations to justify afinding contrary to the uniform result reached by theBoard and its four Regional Directors.Dennis Utegg, the Charging Party and principalwitness for the General Counsel, acknowledged noless than three times during his testimony that"dispatchers controlled the Ripley operation," thatthe dispatchers "could make or break the Ripleyoperation" because "they control the efficiency ofhow that station operates."24 The Ripley station isopen 24 hours each day and 7 days every week.StationManager Henning works only six shifts of 8hours per week. It is undisputed that the Ripleystation operates at least 16 hours each day with asingle dispatcher in sole charge. The station manageris absent from the station 71 percent of the time thatit is in operation. It is totally unrealistic to concludethat the Ripley station is unsupervised during 16 ofthe 24 hours each day that the station is open. Thecourts and the Board have frequently relied upon theabsence of other supervisors as a persuasive circum-stance in determiningstatutory supervisorystatus.25InConsolidated Freightways Corporation of Delaware,196 NLRB 807 (1972), we found line-haul dispatch-ers to be supervisors because of their "weekendresponsibilities when they are the sole persons whoare in charge of the terminal."It is the responsibility of the dispatcher "to match"the "tractors and trailers and drivers" to ensure theefficientmovement of freight throughout the Re-spondent's entire system.26 In fulfilling his function,the dispatcher is influenced by a wide variety offactors and considerations. The choices and determi-nations he makes cannot be accurately characterizedas "routine," "clerical," or "mechanical." Dispatch-ers consistently exercise true independent judgmentin deciding how the Respondent's delivery capacitycan best be utilized to provide the best service tocustomers at the lowest cost to Respondent.Dennis Utegg testified that he makes the decisionas to the order of dispatch in 75 percent of the loadssent from Ripley during his shift. While extensiveinformation is received on the IBM printout,27 Uteggconceded that Northfield made the decision only onpriority freight as to which Respondent had made afirm commitment as to delivery date but that suchpriority freight constituted no more than 25 percentof the total dispatched from Ripley.28 In determiningwhich drivers to assign to which loads and toschedule their departures, the dispatcher must weigha wide variety of considerations.Inmatching up tractors, trailers, and drivers andtiming their movement from the station, the dis-patcher must be mindful of the need to protect dockforces and city drivers at other terminals,29 the needto reduce costly "imbalances," 30 and the need to24For convenience,the reader's attentionis directedto transcript pages50, 93-94, and 14525 InPacificIntermountainExpress Company v N L.R B,412 F 2d 1(1969), the Tenth Circuitdenied enforcementof theBoard's finding thatline-hauldispatchers were employees(173 NLRB 470 (1968))with theobservation"that if thedispatchers are not supervisors,the terminal isoperatedmanyhourseach day without the benefit of direct supervisionThis seems highly unlikelyFurr's Inc v N L.R B.,381 F.2d 562, 566, fn 7(10th Cir 1967) "Board cases in accord areDixieOhio Express, Inc,123 NLRB 1936(1959),SehonStevenson&Co,Inc,150 NLRB 675 (1964),J. P Stevens andCo, Inc,163 NLRB 217 at 225 (1967),McKinnonServices,Inc,174 NLRB1141 at 1143 (1969)26Respondent has 60 terminals,22 specialcommodityterminals, and 4relay stations,and operates in 28 States.27The Ripleyterminal receives extensive information from the IBMprintoutsas well astelephonic reports which update every few hours thetrafficpicturethroughoutRespondent'sentireoperation.The Ripleydispatchersare required to monitor the IBM reports so that theirdispatchers are based on the latest dataThe Ripley dispatcherreceives onthe IBM machine"estimatedtime of arrival" (E.T.A ) messageswhich aresent by the terminals when drivers depart Similarly, "load on hand"reportsupdate informationfromother terminals as to freight on hand, itsdestination,the number of tractors available,and the home terminals ofdrivers in layoff status at various terminals throughout the system.Thus, iftheNorthfield,Ohio,terminal has 10 Chicago-based drivers getting theirrest,the Ripley dispatcher would be aware that loads must be sent toNorthfieldifRespondent is to avoid paying delay time to theChicagodrivers.28Respondent's evidence is that 80 percent of the data sent fromNorthfieldisinformational so that dispatchers can acton timelyinformation.29A trailer containing shipments to many customers requires extensivedock workbeforecitydrivers leave their terminal to deliver the freight Ifthe trailer arrives at a time when it cannot be unloaded before the departureof city deliverydrivers, there is no work for either the dockmen or citydrivers and they are sent home.19 Imbalance refers to the situation in which more freight is being sent toa terminal or area than is being sent from it. Imbalances cannot be avoided,but they shouldbe minimized so that the carrier is not required to returndrivers to home terminals with trailers empty SPECTOR FREIGHT SYSTEM,INC.557return drivers and equipment to home terminals.31General Counsel's Exhibit 8 is a notice to the Ripleydispatchers, dated March 6, 1973, in which dispatch-ers were told:Move all of the LTL that is possible and as fast aspossible, (also protect your truckload expeditessuch as Ford, Polaroid and etc.) use your head astowhether a load can make delivery, or if thedock needs the work, this has to be considered onevery load of freight that you move.The dispatcher must be aware of the provisions ofthe collective-bargaining agreements which imposepenalty pay to drivers for failure to dispatch inaccordancewith those contracts.He must alsoconsider Department of Transportation regulationswhich limit driving and duty time of drivers. Plainly,theAdministrative Law Judge erred in concludingthat the dispatchers carry out "essentially ministerialduties."The dispatcher must choose the chronologicalorder or priority as to which loads are to bedispatched and he has the authority and responsibili-ty to make sure that his decisions in this regard areimplemented. It is uncontradicted that the dispatcherhas the responsibility to determine if drivers are unfitby reason of intoxication or otherwise to performtheir duties. Courts have consistently held that suchauthority requires the use of independent judgmentand renders the dispatchers to be supervisors withinthemeaning of the Act. SeePacific IntermountainExpress Company v. N. L. R. B.,412 F.2d 1 (1969), inwhich the Tenth Circuit denied enforcement of aBoard'sfinding that line-haul dispatcherswereemployees.32 The court stated:Although it does not appear that the dispatchersplay any part in determining the ultimate disci-pline to be assessed against the drivers, "it canscarcely be denied that sending a man home isdisciplineor that it does require the use ofindependent judgment."WarnerCompany v.N. L. R. B.,365 F.2d 435, 439 (3d Cir. 1966). "[1 It isthedispatcherwho must, in his independentjudgment, make the initial on-the-spot decisionthat the circumstances require taking a driveroff. . . . While the dispatcher's action is responsi-ble for suspending the driver only until higherauthority reviews its propriety, this does not makethe driver any the less suspended by the dispatch-er's action."Eastern Greyhound Lines v. N.L.R.B.,337 F.2d 84, 88 (6th Cir. 1964).31Prompt return of drivels,tractors,and trailers to their home terminalensures efficient utilization of the equipment and reduces travel expenses fordrivers and avoids penalty pay provided under various collective-bargainingInEasternGreyhound Lines (A Division of theGreyhound Corporation) v. N. L. R. B.,337 F.2d 84(C.A. 6, 1964), and inN.L.R.B. v. Gray Line Tours,Inc., 461F.2d 763 (C.A. 9, 1972), the courts held thatdispatchers' authority to order a driver off a vehiclefor intoxication or misconduct made them supervi-sors.In theEastern Greyhound Linescase, the courtexpressly rejected the Board's characterization of theauthority to remove a driver from a vehicle:... as a "simple ministerialact, capable ofperformance by any rank and file employee." Weare unable to accept this ipse dixit as a substitutefor substantial evidence. Neither can we acceptthe easy assertion that "It lacks any element ofresponsible direction of employees, and is in noway indicative of supervisory status." [337 F.2d at88.]Charging Party Utegg testified that dispatchersorder the drivers to drive and refusal of such an orderwould be tantamount to the driver quitting his job.Utegg acknowledged that drivers simply do notrefuseorders issued by dispatchers. Utegg's testimo-ny on this point is in accord with the observation ofthe Trial Examiner in the earlierSpector Freightcase,141 NLRB 1110 at 1118, with respect to the authorityof the dispatcher to discharge for refusing to take outan assignedload. The TrialExaminerstated (fn. 16),"This was pursuant to a custom well-known in thetransportation industry andrecognizedby Respond-ent [Spector] and the Union to the effect that when adriverrefuses an assignmentfor a reason other thansafety or violation of governmentalregulations, he isconsidered to have quit his job."That Respondentcontinuesto adhere to thisindustrywide policy was recently recognized by theUnited States District Court for the Western Districtof New York in which the Ripleyterminal islocated.See,Steinmanv.Spector Freight System, Inc.(notreported officially), 83 LRRM 2281 (1972), affd. 476F.2d 437 (C.A. 2, 1973), where the court discussedtheRespondent's "work now, grieve later" rulewhichobligatesa driver dissatisfied with a dispatchorder to utilize the grievance procedure "and thatrefusal to pull a load could cost him his job." In myview, the conclusion is inescapable that a dispatcherisa statutorysupervisorwhen a driver's failure tofollow an order to drive subjects the driver todischarge.The recordcontains persuasiveevidence that thedispatchersexerciseindependent judgmentin assign-ing work to employees,granting timeoff to employ-agreements if the driver is delayed in returning to his home terminal.32 173 NLRB 470. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, and grantingor denying employee payclaims.Dispatchers tell the mechanics what work to do andwhen to do it. If trailer and tractor are bothavailable,they may be hooked up long before theyare to be dispatched. It is clear that the time of thearrivalof a trailer does not determine when themechanic will connect the trailer to the tractor. Thisisdetermined solely by the dispatcher preparing a"hook and drop slip." Dispatchers authorize me-chanics to take time off without clearing withanyone. Based on his evaluation of the anticipatedworkload, the dispatcher makes the decision as towhether a replacement for the absent mechanic isnecessary. Utegg admitted that he has decided not tocall for a replacement for an absent mechanic.Admittedly, the dispatchers do notissue instruc-tions to mechanics as to how to change a tire orperform other mechanical repairs. But it is thedispatcher who makes the judgmental decision as towhether a mechanic repairs defective equipment orwhether the mechanic hooks trailers to tractors.Similarly, if a driver and a mechanic disagree as towhether a mechanical repair is necessary, it is thedispatcher who decides if repairs are to be madebefore the load leaves the terminal. If the dispatcherdecides repairs are necessary, he will order themechanic to make the repair. Mechanics obey ordersof dispatchers. If there is no other load to which thedriver can be reassigned,the Respondent will incurtrip delay penalty pay. Of course, if the dispatcherdecides repair of the equipment is unnecessary, thedriver is obliged to drive.Finally,Utegg acknowledged that the Ripleydispatchershave authority to grant downtime.Indeed, drivers are not paid delay time in theabsence of approval by the dispatcher. Dispatchersare evaluated from an efficiency standpoint on thebasis of how much trip delay pay is incurred duringtheir shift.33 It must also be remembered that thedispatch of westbound and eastbound drivers isgoverned by different, complicated collective-bar-gaining agreement provisions.Failure of the Ripleydispatchers to comply with those contracts obligatesthe Respondentto payrunaround claims.Inote that on December 11, 1974, the First Circuitdenied enforcementof theBoard's decision inMetropolitanPetroleum Company of Massachusetts,209NLRB 837 (1974),N.L.R.B. v.MetropolitanPetroleumCompany ofMassachusetts,87LRRM3139. The following observations of the First Circuitare equally applicable to the instant case:Cavanaugh's testimony indicates that the dis-patchers'functions,farfrom being routine,33 Sometimes systemwideefficiencymayrequirea dispatcher todeliberately delay the departurein order toget freight dispatched to aincluded the maneuvering of drivers and depart-ing from routine operations when necessary.Other courts have considered such judgmentaldirection of men in the field to require reversal ofa Board's finding that dispatchers were notsupervisors, even when other evidence seemed toindicate that the jobs involved no supervisoryrole. See, e.g.,Arizona Pub. Serv. Co. v. N. L. R. B.453 F.2d 228 (9th Cir. 1971).The Board's position is that the dispatchers'functions "amount to no more than the clericaltransmission of information, such as would beperformed by a switchboard operator." Particularreliance isplaced onN.L.R.B. v. City Yellow CabCo., 344 F.2d 575 (6th Cir. 1965). In that case thecourt uphelda Board determinationthat switch-board operators for a taxi company constitutedemployees rather than supervisors, This casediffers fromCityYellow Cabin a number ofrespects,however. InCity Yellow Cabthe primaryfunction of the switchboard operator was toreceive telephone calls from customers for taxiservice and to relay these requests to availablecabdrivers. 344 F.2d at 579. Here the dispatchersmust do considerably more than relay phonemessages.Theymust plan theday'sdeliveries inthe most economical fashion, bearing in mind thecustomer requirements, the driver requirements,the available delivery equipment, the time re-quired for delivery, and the experience of thedriver. The general company guideline is that thecustomer must get his oil on time, but within thatguideline the dispatcher exercised a large measureof independent discretion. [87 LRRM at 3141.]I think mycolleagues'attempt to distinguish theinstant case from the recent adverse decision in theMetropolitan Petroleum Co.case is totally unpersua-sive.Furthermore, the instant case cannot bedistinguished from the Board's recent decision inQuality Transport Inc.,211 NLRB 198 (1974). There,the Board adopted without discussion the conclusionof the Administrative Law Judge that the dispatcherswere supervisors. The dispatchers ran the operationof the company during the absence of the terminalmanager and shop foreman. The terminal operated24 hours a day and the terminal manager and shopforeman were present at the terminal only from 8a.m. to 5 p.m. The Administrative Law Judgeconcluded:The above facts clearly show that the dispatch-ers including Bridges and DeVille exercised fullauthority over the terminal for approximately 16particularterminal toprotect that terminal's dock force. SPECTOR FREIGHT SYSTEM, INC.559of the 24 hours a day when Tapp and Lee wereabsent. They had no authority to hire or fire butthey did have authority to use or not use drivers,to order mechanics to work on certain trucks, andunder certain circumstances to give drivers time-off, and toassesspoints against them. In makingthese determinations which were not infrequent,the dispatchers used their independent judgment.Each dispatcher also used his independent judg-ment inassigningruns and in fili4g late reports.The record contains other evidence of thesupervisory status of the dispatchers. In light,however, ofN.L.R.B. v. Metropolitan Life Insur-ance Co.,405 F.2d 1169, it would only lengthenthisdecisionunnecessarily to itemize them.Metropolitanand Board decisions hold thatSection 2(11) of the Act speaks in the disjunctive;that to constitute a per$on a supervisor it issufficient to show that the individual performsany one of the functions, or in the performance ofhis dutiespossessesone of the enumerated powersand responsibilities, set forth in that section. Asset forth above, the record clearly shows suchpowers were within functions of Bridges andDeVille. Accordingly it is found that Bridges andDeVille at alltimesmentioned herein weresupervisors within themeaningof Section 2(11) ofthe Act. [Footnotes omitted.]Inmy view, this Board is obliged to apply in theinstantcase thesamestandards used in determiningthe supervisorystatusof dispatchers in theQualityTransport Inc.case.We found Quality to be responsi-ble forantiunionconduct of its dispatchers becausethey were supervisors.We cannot now say in thiscase thatprouniondispatchers performing the samedutiesare not supervisors. The courts have remindedus that we are obliged to apply the statute with aneven hand. SeeWilkinson Manufacturing Company v.N.L.R.B.,456 F.2d 298 (C.A. 8, 1972);Automationand Measurement Division, The Bendix Corporation v.N.L.R.B.,400 F.2d 141 (C.A. 6, 1968);Boaz SpinningCompany, Inc. v. N. L. R. B.,439 F.2d 876 (C.A. 6,1971);Cross Baking Company v. N. L. R. B.,453 F.2d1346, fn. 2 (C.A. 1, 1971);Famet, Inc. v. N.L.R.B.,490 F.2d 293 (C.A. 9, 1973).The dispatchers responsibly direct the work of thedrivers and mechanics and their duties require theexerciseof independence of judgment. They areclearly supervisors.N.L.R.B. v. Big Three WeldingEquipment Company,359 F.2d 77, 80-81 (C.A. 5,1966);PacificIntermountainExpress, Co. v. N.L.R.B.,supra;Dixie Ohio Express, Inc.,123NLRB 1936,1937;Groendyke Transport, Inc.,171 NLRB 997, 998(1968).Inmy view, it cannot be said that dispatchersperform routine, ministerial duties. They are vestedwith powers and responsibilities which require theexercise of independent judgment. They are supervi-sors within the meaning of the Act and clearly a partof the management team.34 I would dismiss thecomplaint in its entirety.34 Since I find the dispatchers to be statutory supervisors, it isunnecessary for me to discuss Respondent's alternate contention that thedispatchers are managerial employees under the SupremeCourt's decisioninN.LR B v. Bell AerospaceCompany,Divisionof Textron, Inc.,416 U S.267 (1974).It cannot be doubted,however, that the dispatchers satisfy theBoard's definition of managerial employees as those who "formulate andeffectuatemanagement policies by expressing and making operative thedecisions of their employer."DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upona charge of unfair labor practices filed on February 27,1974, and amended on April 5, 1974, by Dennis E. Utegg,herein called the Charging Party, against Spector FreightSystem, Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board issued acomplaintagainstRespondent 'on April 9, 1974, allegingthatRespondent had engaged in unfair labor practices inviolation of Sections 8(a)(1) and (3) and 2(6) and (7) of theNational LaborRelationsAct, as amended, herein calledthe Act. The Respondent filed an answer denying that itinterrogated its employees about their union desires andactivity,or that it discharged and refused to rehireemployees Ronald McGinnis and Earl W. Sanford becauseof their union activity, or that they engaged in anyunlawful labor practices.A hearing in the above matter was held before me atMayville, New York, on May 21 and 22, 1974. Briefs havebeen received from counsel for the Respondent andcounselfor the General Counsel, respectively, and havebeen carefully considered.Upon the entire recordin this caseand from myobservationof the witnesses, I herebymakethe following:FINDINGS OF FACT1.JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of Missouri. At all timesmaterial herein, Respondent has maintained its principalplace ofbusinessat 205 West Walker Drive in the city ofChicago, and State of Illinois, and has maintained facilitiesat various other locations throughout the United States,including one at Shortman Road in the town of Ripley andState of New York,hereincalled the Ripley facility. TheRespondent is, and has been at all times material herein,continuously engaged at said facilities in the business ofthe interstate transportation of freightandrelated services.During the past year, a representative period, Respond-ent, in the course and conduct of its business operations inthe State of New York, derived revenue in excess ' f 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD$100,000 from its trailer truck transportation of freight to,through, and from the State of New York directly to otherStates and from other States directly to, through, and fromthe State of New York. During the same period, Respond-ent derived revenues in excess of $100,000 from thetransportation of freight in interstate commerce betweenthe various States of the United States.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.It.THE LABOR ORGANIZATION INVOLVEDLocal 649, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionThe Respondent is engaged in the interstate transfer offreight for hire. Its Ripley facility at Ripley, New York, isoperated as a relay station in the tractor trailer transfer offreight. Such relay station serves as an exchange point fortractor-trailer trucks and drivers traveling between Re-spondent's terminals located at Albany, New York, andSpringfield,Massachusetts, in the east, and Respondent'sterminals located at Northfield and Columbus, Ohio, in thewest.More specifically, the Ripley facility provides a placefor double bottom trailers from the terminals in the east tobe broken down into singles to travel to the termin4ls inthe west, and for single trailers from the terminals in thewest, to be received and doubled up for travel to theterminals in the east.A major objective of Respondent's business operation isto provide the best transfer service to its customers at thelowest possible cost to the company. In an effort to achievethisobjective,Respondent has established a systemdesigned to minimize delays and imbalances in the overallgeographical transfer of freight, by the use of relay stationsof which the Ripley facility is representative. Respondenthas employed at the Ripley facility Fred Henning, asstationmanager, three dispatchers, and seven mechanics.There are no drivers employed at Ripley and drivers whodrop and pick up trailers at Ripley are domiciled either inAlbany, Springfield, Northfield, or Columbus.The subject of the present proceeding arises fromRespondent's discharge of three Ripley dispatchers, afterthe latter expressed to Respondent their dissatisfactionwith a change in their work schedule and their contem-plation to organize. The Respondent admits that itdischarged the dispatchers but denies that it interrogatedsaid dispatchers about their union desires or activity, orthat it discharged them for such desires and activity.Additionally, Respondent contends and defends its posi-tion at the proceedings on the theory tllat the dischargeddispatchers were "supervisors" within the meaning of theAct and, therefore, were not entitled to the protectionafforded "employees" under the Act.'Thus, in regard to the alleged unlawful interrogation anddischarges of the subject dispatchers, the principal ques-tions presented for decision are: whether said dispatcherswere "employees," rather than "supervisors," within themeaning of the Act, and, if so, were they unlawfullyinterrogatedabout their organizational or concerteddesires and activities and/or discharged for the same.B.SupervisoryStatus oftheDispatchersDuties of dispatchers and mechanicsA composite of the undisputed and credited testimony ofDennis E. Utegg, Earl W. Sanford, and Station ManagerFred Henning established that Utegg was employed byRespondent from June 20, 1969, to February 26, 1974, as adispatcher; that Sanford who was working in severalcapacities for Respondent since 1943, has worked as adispatcher from 1970 to February 26, 1974; 2 that FredHenning was employed by Respondent in 1965, havingworked as a serviceman, dispatcher, chief OTR dispatcherand dispatcher, and station manager, in which lattercapacity he was serving in June 1972 to the present; andthat the duties performed by the dispatchers were asfollows:Dispatchers complete or fill in thehookup slip(G.C. Exh.3), identifying the tractor-trailer by a number, and byfurther indicating whether to hook or drop a trailer and/orto fuel the tractor. The dispatcher then places the hookupslip on a clipboard in the office window so that a mechaniccan pick it up and service the identified tractor-traileraccordingly. The mechanic inserts the number of the dolly.In completing this slip, the dispatcher has a tablet whichliststhe numbers of the tractors available to roll inchronological order. He gets the number of the trailer fromlinehaul(Northfield).Under direction, "east"meansdouble trailer and "west" means single trailer, and thedispatcher knows from regulations, training, and experi-ence that a double can only travel east.Every truckdriver coming into Ripley completes a"VehicleConditionReport" (indicatingwhether thetractor-trailer needs any minor repairs), and gives it to thedispatcher. If such report shows no necessary repairs, it isfiled,but if needed repairs are indicated, the report isclipped to the hookup slip for the mechanics to serviceaccordingly. The dispatchers do not give mechanics anyinstructionswith respect to mechanic work. If majorrepairsare needed, the dispatcher calls Northfield forspecific instructions.Truckdrivers from the west arriving at Ripley present tothe dispatcher a "Drivers Trip Record" (DTR) and "Billsof Lading," which accompany the truck, and which werecompleted by the original departure dispatcher. The Ripleydispatcher then designates and inserts on the record anumber of a tractor and trailer available to roll to thedriver'soriginalpoint of departure for his return. Inmaking these designations, the dispatcher is advised onIBM system by Northfield 25 percent of the time and theremaining 75 percent of the time, he (the dispatcher) makesIThe facts set forth above are undisputed and not in conflict in therecord. SPECTOR FREIGHT SYSTEM, INC.561the designationbased on past practice and procedureestablished by Respondent, or he calls Northfield forspecial instructionson the matter.A truckdriver arriving from the east presents his DVERto the dispatcher and goes to bed at a nearby motel for 8hours' sleep as required by U. S. Department of Transpor-tation regulations.After such driver has had 8 hours withinwhich to sleep, the dispatcher calls him and he has 2 hoursthereafter within which to report to the station to pick uphis route papers and leave. If the driver does not appear atthe station within 2 hours after the call, the establishedpractice of Respondent requires the dispatcher to drop hiscard to the bottom of the other driver's cards.Freight route slips are not determined or varied bydispatchers but variance may be obtained by the drivercalling Northfield for such permission. Dispatchers do nothave authority to give drivers cash advances or to grantthem "downtime," except the latter may be granted todrivers from the west when occasioned by a 6-minute delayat the Ripley station, in accordance with their unioncontract. Similarly, such "down time" may be granted todrivers from the east, after a delay of 14 hours. NeitherUtegg nor any of the dispatchers (not including ManagerHenning)has the authority, nor has either of them everexercised the authority to hire, fire, discipline, transfer,layoff or grant overtime or leave to any dispatcher ormechanic at Ripley.Whenever a man is absent, thedispatchers on duty have been given systematic authorityto callina casualemployee from a list of laid-offemployees, in their order of seniority. This list is estab-lishedandmaintained by the Respondent, and thedispatcher has no authority to vary the order of priority.Dispatchers have nothing to do with grievances filed bymechanics or drivers which are handled by Manager FredHenning.If after having 8 hours' sleep a driver advises a dispatcherthathe isnot willing or is unable to drive, or if a dispatcherconcludes that a driver is inebriated or drunk, companyrules require the dispatcher to prepare a report setting forththe facts of the particular situation, and file the originalwith the driver's home domicile, and copies with North-field and Manager Henning's files. The dispatcher shouldnotand does not recommend that such driver bedischarged or otherwise disciplined.Dispatcher Utegg had special authority from ManagerHenning tosign timecards, in the absence of ManagerHenning,but this was not a part of his regular duties andhe only exercised this authority on three or four occasionsduring his entire working tenure with Respondent. Dis-patchers do not give drivers or mechanics instructionsrelating tothe performance of their respective duties;namely, driving and vehicular maintenance work. Nor dodispatchers (except Manager Henning) have access to thepersonnel files of any Ripley employees, and they do notkeep the timecards of any such employees. The dispatch-2The mechanics are paid $6.52 an hourfor an 8-hour day and they areguaranteed a 48-hour week,includingovertimefor 8 hours' work.Dispatchers were paid $1 lessper hour for a 48-hour week. Utegg's salarywas $2 29 per hour with no overtime31credit the testimonial accountof Utegg, Sanford,and ManagerHenning,not onlybecause they appearedto be testifying truthfully, but,er'stimecards are approved for payment by ManagerHenning.The seven mechanics employed at Ripley hook and drophooks of the tractors to and from the trailers, make minorrepairs on the tractor-trailers such as flat tires, windshieldwipers, drain fuel fillers, and they fuel the tractors, ifnecessary, to keep the freight vehicles mobile. Except foroccasionally informing the mechanics as to which load(truck) should be given priority in readiness for travel(which happens about 5 percent of the working time),dispatchers generally have nothing to say to the mechanics.Ripley mechanics are unionized and the majority of themhave worked for Respondent about 11 years. Mr. Henninghas issued instructions to allmechanics on severaloccasions per memorandum (G.C. Exhs. 10, 11, 13, and 14)regarding the location where tractors are to be parked,directing mechanics to work full 8 hours regardless of thetime they punched the clock, directing and urging thetimely repair of tractor-trailers, and admonished mechan-ics regarding damage to line hoses and light cord dollyscaused by careless handling of mechanics.2A composite of the credible testimony of all of thewitnessesand the documentary evidence of record haveessentially established that, in keeping with the majoroperational business objective of the Respondent, namely,giving the best service to its customers at the lowestpossible cost,Respondent has established an office atNorthfield, Ohio, to coordinate the efficient flow of freightamongst its transfer terminals herein involved. To furthersophisticate the operation of the system, the Ripley stationdispatchers serve as subcoordinators to Northfield bymaking essentially routine decisions regarding the dis-patching of tractor-trailers in accordance with a set of rulesorguidelinesdeveloped from Respondent's practicalexperience and knowledge of its business, from initialinstructions to the dispatchers from management, as wellas from strict compliance with regulations of the U. S.Department of Transportation, the Interstate CommerceCommission, and provisions of the respective unioncontracts of the drivers and mechanics. These rules orguidelines (including those embodied in G.C. Exhs. 7 and8) routinely followed by the dispatchers in dispatchinginvolve such directives as dispatching on a first-in, first-outbasis, giving priority to hot loads, reading and complyingwith ETA or IBM system instructions or suggestions, andthe dispatcher calling Linehaul, Ace, and Cb for instruc-tions or consultation, when nonroutine or unusual prob-lems arise which affect the timely flow of freight. All ofthese things are done in an effort to minimize imbalancesin the flow of freight in an effort to maintain a reasonableand relatively even utilization of drivers and equipment .3Mr.Phillip D. Stanoch, director of industrial relationsfor Respondent, credibly testified that dispatchers at otherlocations of Respondent, who perform the same duties asRipley dispatchers, are unionized but they are not coveredbecause their versions are essentially consistent withand corroborative ofeach others'Althoughon direct and cross-examinationUtegg often said hemade certain decisions with respect to dispatching,the entireevidence ofrecord nevertheless shows that he did not in fact(independently)make suchdecisions but, instead,implemented the decisionsin accordancewith rulesand practices establishedby Respondent. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDby the management vacation and work incentive plans asare the Ripley dispatchers.Based on the foregoing credible testimony and documen-taryevidence, I conclude and find that the Ripleydispatchers carried out essentially ministerial duties withrespect to other dispatchers, mechanics, and drivers at theRipley station; that the dispatchers do not in any waydirect or instruct the mechanics or the drivers with respectto the performance of their respective duties of driving orrepairing the tractor-trailers;that the dispatchers do notkeep timecards or personnel files of mechanics, drivers, orother dispatchers;that dispatchers do not exercise, norhave they the authority to hire, fire, layoff, discipline,transfer,or grant overtime or leave to any other dispatcher,mechanic,or driver;that the dispatchers exercisevery littleor no independent discretion in performing their duties,but rather,make routine decisions in accordance with rulesand practices established over a period of time byRespondent,follow specific instructions or suggestionsfrom their superior coordinators, and simply comply withregulationsof the U.S. Department of Transportation, theInterstateCommerce Commission, or provisions of therespective union contracts of the drivers and the mechan-ics; and therefore, the dispatchers are not supervisors butare employees within the meaning of the Act.C.Union or Concerted Activity of DispatchersUtegg credibly testified that prior to January 28, 1974,Manager Henning worked as a relief-dispatcher on the offdays of dispatchers Utegg,McGinnis, and Sanford.However, the following notice was given to the dispatchersand posted on the bulletin board on the date indicatedtherein:ToAll Supervisors4FromFredHenningSubjectShift ChangeDate1125174At 0800/28 the following shift change for Supervi-sors will become effective.If any questions concerningthe change,feel free to contact me.Sat.Sun.Mon.Tue.0001UteggUteggUteggUtegg0800SanfordSanfordHanninHenning16600McKinnietied.McKinnisThu.SanfordFri.MCKinnie0001SanfordUteggUtegg0800HenningSanfordSanford1600ltKinnisMcKinniaMcKinnia/s/ FredHenningcc: V. Shepard4Although the memorandum(notice of change in work shifts) isaddressed to "All Supervisors,"the individuals named therein are allDispatcher Sanford credibly testified that he received acopy of the above memorandum on January 25 andthereupon calledMr.Henning about 4:15 p.m. thatafternoon and advised him that he (Sanford) had takennight calls in St. Louis for 4 years and that it interruptedhis sleep working so many different shifts in 1 week; thathe Sanford got angry, said he would resign and hung upthe telephone but he called back, apologized, and said hewould like to talk to him (Mr. Henning) the next morning(January 26); that when he went to Mr. Henning's officethe next morning he tried to talk to him but the latterpushed the telephone in front of him and said "callwhoever you want to call"; and that he pushed the phoneback and toldHenning hedid not want to call anyonebecause he could work out the sleeping problem. Sanfordalso said he discussed his dissatisfaction with the changedwork schedule with Utegg and McGinnis, and he askedthem if they thought it was a good deal after all the yearshe had worked for Respondent.Utegg credibly testified that, on the evening of January25, he talked with Mr. Johnson, the steward for membersof Local 649 of the Ripley station, and advised him that thedispatchersatRipleywanted to organize; that Mr.Johnson said he would call Mr. Francis Harvey, businessagent for IBT at 9 a.m. on the next day, January 26; thaton the next morning Mr. Johnson called Mr. Harvey forUtegg and Mr. Harvey asked Utegg was he a supervisorand did we have the authority to hire and fire people(mechanics and drivers) and Utegg replied in the negativeto both questions. On that same morning, or the nextmorning,Utegg said he called Manager Henning andadvised him that he had contacted the Union. Uteggadmittedon cross-examination that the business ofRespondent is huge and complex and that the dispatcherscontrol the efficiency of the Ripley station.A composite of the credible testimony of Utegg andSanford established that in early February they toldManager Henning that the dispatchers wanted to see himat 3 p.m. and Manager Henning consented and did in factmeet with them for about an hour. During the meetingUtegg said the dispatchers complained about the four shiftchanges since Labor Day 1973, and stated that ManagerHenning made the change for his own benefit. Utegg saidhe also said he was tired of working an 8-hour shift becauseit cuts short his weekends and he (the dispatchers) did notreceive enough in salary; that the mechanics received.$140.79more than they do and that dispatchers in theUnion at Northfield received $1 an hour more. Herequested that the dispatchers be allowed to work 12-hourshifts, 4 hours on and 4 hours off, and pointed out thatdispatcher Smith was not replaced when he left Respond-ent'semploy. Dispatcher McGinnis said very little duringthe meeting.Utegg and Sanford further testified that Henning said heunderstood their problem and that he would take it up withmanagement.Utegg requested I week's leave for vacationwhich was approved by Henning for the first part ofFebruary. On February 25 Manager Henning met with thedispatchers and informed them that he had discussed theirdispatchers. SPECTOR FREIGHT SYSTEM, INC.563problem with managementbut could not do anything forthem.Utegg then said"well if that is the bestHenningcould do, they [the dispatchers]should join the Union."The dispatchers said Manager Henningwas pleased withtheir interestin the Unionand saidthat it would make thejob better for all of them because they would then havefour dispatchers,and he(Henning)would not have todispatch.McGinnisdid not support the idea ofunioniza-tion but he was dissatisfiedwith the new work shift.During the same meetingon February 25, ManagerHenningtold Sanfordhe wasdoing a good job; that theRespondent had made$183,000 in thelast quarter of 1973and that both he (Sanford) and Utegg were due fora raise.5Based on the foregoingcredible testimony, I concludeand find thaton January 25 through February 25,employeesUtegg,Sanford,and McGinnisrequested ameeting and did in fact meet and communicatewith theirsupervisor,Manager Henning,about theirmutual interestin their individual and collectiveworkschedules asdispatchers,aswell as their salaries;that one of saiddispatchers(Utegg)advisedManager Henningof theirinterest in and contemplation of joiningthe Union; thatneither of said dispatchersever refused or failed to worktheir shifts in accordance with the newschedule of January25; and thatsuch efforts on the part of the dispatchers, onbehalf of themselvesand on behalf of each other,constituted concerted and/or unionactivity.Respondent's knowledgeof dispatcher's concertedor union activityManagerHenning crediblytestified that after hismeeting with the dispatcherson February 25, 1974, hetalked withMr. Vince Shepard of management of theRespondent corporation,whom he toldabout everythingthat was said at the meeting with the dispatchers,includingtheir plan to unionize if Respondentdid not have a fourthdispatcher.About 8 p.m. on that same day,February 25,he (Henning)received a call from Mr. Steve Neiman, vicepresidentof transportationfor Respondent,who said hehad talked to Mr.Shepard andwas told abouthis meetingwith the dispatchers; that after a brief discussionabout themeeting Mr.Neiman askedhim "whydon't we terminatethese fellows right now?";that he(Henning) was shocked,and asked him was he seriousand Mr. Neiman said "yes";that he then asked Mr. Neiman, on what grounds, and Mr.Neiman said "negative attitude as far as willingness toaccept the working conditionsas they are"; and that hethen said we should terminate them beforethey go to theUnion.Mr.Henning admitted on cross-examination thatneither Utegg,Sanford,nor McGinnishad refused to workthe newly changed work schedule.Mr. Neiman thensuggested that he(Henning)get in touch with Mr.Shepard.Consequently,Manager Henning said he telephoned Mr.Shepard in Nashville about 11 o'clock that night (February25, 1974)and again they discussed the dispatchers'situation,including terminating the dispatchers,and again5Manager Henning said he did not say Utegg and Sanford were due fora raise,but rather, that they were due for review for a raise and that he(Henning)would recommend them for a raise. I credit Manager Henning'sversion over Sanford'sand Utegg's version as being a more accurateduring the next morning, February 26, when Mr. Shepardasked him if he felt that the current dispatchers were thetype of people, type of cooperation he wanted to workwith, and he(Henning)said"no." So he (Henning)thereupon decided to terminate dispatchers Utegg, McGin-nis, and Sanford.D.Respondent's Dischargeof DispatchersAbout12:30 p.m., 1 p.m., and after 1:30 p.m. onFebruary 26,Manager Henning called dispatchers San-ford,McGinnis,and Utegg,respectively,and essentiallyadvised each of them individually that it was the decisiontomanagement to terminate their employment withRespondent effective that day; that the termination wasnot due to union activity but for negative attitudes, notwilling to accept the working conditions, hours, and thedecisions of management;except that Manager Henningtold Sanford his poor work was a factor in his termination.Manager Henning asked each dispatcher did he haveanything to say and Sanford said nothing,Utegg said hedid not think Respondent would be that dumb; andHenning asked Utegg would he be willing to acceptworking conditions as they were and the latter said "yes,but he would not be able to change his attitude."When he (Henning) advised McGinnis that he wasterminated,Manager Henning described McGinnis' reac-tion and their conversation as follows:...After he absorbed this shock, he went into greatdetail that he was very sorry that it had happened, thatthe crisis had come to this point. He had explained tome that he had great plans, was going farther in thecompany other than being a dispatcher. We discussedthis a little farther as far as what his plans actuallywere.We discussed his negative attitude as far as beingnot willing to accept the working conditions as theywere, the hours, the money involved, and so on. AftertalkingwithRon these few minutes, I raised thequestion if the position was available, would he bewilling to accept this under the same working condi-tions which he had previously held. He said he wouldand was very-would be very grateful to accept aposition as such. And after talking with Ron andlistening to him, I made the decision to rehire him andreinstate him and at this point I informed him of thisand told him to report to work at 4:00 o'clock the 16th.Q.Do you recall if Mr. McGinnis stated anythingregarding future acceptance of management decisions?A. I don't know as it would be stated in exactlythat way but he was very willing to accept-well, youcould almost say as far as management decisions, hewas willing to accept them.Q.And you reinstated him?account ofHenning's statement,because itisnot substantially differentfrom Sanford's and Utegg's account and because neither Sanfordnor Uteggdisputed his version. 564A.Yes .6DECISIONSOF NATIONALLABOR RELATIONS BOARDBased on the credible evidence and findings describedunder Sections B andC (supra),I concludeand find that,through Manager(Supervisor)Henning's knowledge of theconcertedactivity of Utegg,Sanford,and McGinnis onJanuary 25 through early February,and more particularly,through the joint knowledge of Manager Henning andcorporateofficialsNeiman and Shepard,of theviews anddemands of the subject dispatcherson February 25,Respondent did in fact have knowledge of the concertedand/or union activityof thesubject dispatchers onFebruary 25;thatbased on such knowledge, VicePresidentNeiman suggested thatManagerHenningterminate said dispatchersfor their concerted activity andunion interestbefore theywent tothe Union; that OfficerShepard and Manager Henning not only acquiesced in thissuggestion,butManager Henning implemented it byterminating said dispatcherson February 26; that thereason for the dispatcher's termination,suggested by VicePresidentNeiman and relayedto the dispatchers byHenning, was pretextual;that Manager Henning's rehiringof dispatcherMcGinnis was based on the impliedconditionof the latter's promise to relinquish his interestand participation in the concerted and/or unionactivity ofthe dispatchers,and his willingness to accept the workinghours and conditions as established by Respondent; thatwhen Utegg and/or Sanford refused or failed to make sucha pledge as did McGinnis,they were not rehired byRespondent;that such fact is clear evidence of Respond-ent's animus towards the dispatchers'concerted and unionactivityand reveals the real motivating discriminatorycause for their discharge and denial of reemployment; thatsinceManager Henning terminated the employment ofUtegg,Sanford,and McGinnis,for their concerted activityand union interest,characterized by Henning as "negativeattitude and unwillingness to accept the working condi-tions,hours, and directives of Respondent,without anyevidence that either dispatcher failed or refused to complywith the new work schedule,such dischargesweredisparate and discriminatory in violation of Section 8(aX3)and (1) of theAct; that,although Henning added thatSanford was also terminated for poor work,the evidencedoes not substantiate this charge and Sanford was notgiven any warning about,or opportunity to question, suchcharge;that under the circumstances Sanford's termina-tion is not shown to have been based on cause; and thatRespondent's (Manager Henning)disclaiming that thethree dispatchers were not discharged for concerted orunion activity is merely pretextual.E.Interrogation of Discharged DispatcherSanford also credibly testified that, subsequent to hisdischarge, he called Manager Henning and asked to meetwith management to discuss his discharge,and that at firstManager Henning told him he was not allowed to discuss6 I credit the testimony of ManagerHenning becausenot only was Iimpressed that he was testifying truthfully, but his testimony is essentiallyconsistentwith that of Utegg and Sanford,as well aswith thelogicalconsistency of all of the evidence of record.7 1 credit Sanford's testimony not onlybecauseIreceived the distinctthematter with him.However,on March 15,ManagerHenning called him and informed him that Mr. Shepard, amanagement representative of Respondent,was due intown and they agreed to meet with Utegg at the SquireMotel.Sanford attended the meeting and said he askedMessrs. Henning and Shepard why he (Sanford) and Uteggcould not return to work;thatMr.Shepard said they(Sanford and Utegg)had union on their minds, that hewould not trust them running the station,and, further-more,Respondent had a meeting withthe LaborBoard inBuffalo that week and they could not do anything until heand company representatives had a meeting.Sanford saidhe then advised Mr. Shepard that their(dispatchers) jobstatus and work schedules continued to change to theirdisadvantage and dissatisfaction,and that Mr. Shepardsaid he should have come to them(Respondent)instead ofgoing to the Labor Board;thatMr.Shepard and/orManager Henning asked him if he went to the LaborBoard and he (Sanford)said"yes." He(Sanford)toldMr.Shepard that he called Manager Henning the first 2 weeksbut the latter informed him that he(Henning)was notallowed to talk to him; and that Mr. Shepard wanted toknow if he(Sanford)and/or Utegg were going to theUnion,and he advised him that Utegg had called theUnion and thatwas as far as it went.?Itherefore conclude and find upon the foregoingcredible testimony that, after Utegg, Sanford,and McGin-niswere fired and McGinnis was rehired,Respondentasked Sanford whether he and Utegg went to the Unionand whether they went to the Labor Board,and, if so, why;that although Sanford answered both of these questions inthe affirmative, while he was seeking an explanation for hisdischarge and the possibility of his reinstatement,neitherSanford nor Utegg was rehired or reinstated by Respond-ent; that such refusal or failure by Respondent to reemploySanford and/orUtegg was obviously motivated by itsdiscriminatory discharge of Sanford and Utegg on Febru-ary 26,and its antiunion interrogation of Sanford onMarch 15;during which it learned that they had contactedthe Union and the Labor Board;and that such interroga-tion constituted an interference with, restraint upon, andcoercion against employees'rights protected by Section 7and was thereforeviolative ofSection 8(axl) of the Act.Analysis and ConclusionA reading of the entire record in this proceedingreadilyreveals that the evidence hereinisessentially free ofconflict.Hence,the major dispute between theparties (theRespondent and the dispatchers)iswhether the dischargeddispatchers were supervisors within the meaning of theAct. In resolving this issue, it would appear that anexaminationof the Act inthis regard is warranted.Section 2(11) of the LaborManagementRelations Act,as amended,provides as follows:impression that he was truthful and accurate in testifying,but also becauseMr. Shepard did not appear in this proceeding and Manager Henning norany other representative of Respondent did not dispute his testimony, whichis also not inconsistent with the tenor of the entire evidence of record. SPECTOR FREIGHT SYSTEM, INC.565The term"supervisor"means any individual havingauthority,in the interestof the employer, to hire,transfer,suspend, lay off,recall,promote,discharge,assign,reward,ordisciplineother employees, orresponsibly to direct them, or to adjust their grievances,or effectively to recommend such action,if in connec-tion with the foregoing the exercise of such authority isnot of a merely routine or clerical nature,but requiresthe use of independent judgment.In relating the evidence of record to the language of theabove-cited sectionof the Act,it is noted that the evidenceisclearlyunequivocal that neither dispatcherUtegg,Sanford,norMcGinnis had, nor exercised authority tohire,fire,transfer,suspend,layoff,recall,promote,actuallyand not routinely,assign, reward, or discipline any of thedrivers,mechanics,or even each other(dispatchers), norany other employees of Respondent.Nor did suchdispatchers have or ever exercise any responsibility todirect the drivers,mechanics, or each other, in theperformance of their respective duties, or to adjust theirgrievances which were processed by Manager Henning.Although the subject dispatchers exercised some judg-ment and discharged some clerical chores in the perfor-mance of their dispatchingduty,the exercise of suchjudgment was not substantially,if at all, independent, butrather,routinely in accordance with instructions,rules,long-established practices,regulations of the U. S. Depart-ment of Transportation,the Interstate Commerce Commis-sion,and certain provisions of the respective contracts ofthe drivers and the mechanics.Essentially all clerical workperformed by the dispatchers was of a recordkeeping andinformative nature,and was routinely executed.While theevidence concedes that the performance of the dispatcherscan significantly affect the efficiency of the operation ofRespondent's business,so can the performanceof bricklay-ers on a construction job, or the performance of busboys ina restaurant affect such business operations.However,neither of such employees,ipso facto,can be said to be"supervisors"as that term is defined in the Act.Likewise,nor does the mere fact that the Ripley dispatchers enjoyedthe same vacation time and incentive award opportunitiesas did management,render them"supervisors"in the faceof the conspicuous absence of the several other attributesof a supervisor enumerated in the Act. Moreover the Boardhas repeatedly held that the mere conferment of the title"supervisor"upon a worker does not make him asupervisor in the absence of delegating such authority andduties as are outlined in the Act.Consequently, theevidence permits only one conclusion,and that is, thatdispatchersUtegg,Sanford,andMcGinnis were notsupervisors within the meaningof the Act.Since the evidence is clear that dispatchers Utegg,Sanford,and McGinnis were dissatisfied with their salariesand the new work schedule posted on January 25;that theythereafter discussed their dissatisfaction with each otherand with Manager Henning;that they further discussedtheir dissatisfaction on their plan to unionize with eachother and with Manager Henning on February 25; thatsuch conduct on the part of the dispatchers, in addition toUtegg's contact with the Union on February 25, constitut-ed concerted and union activity of the dispatchers, ofwhich Manager Henning (Respondent) had full knowledgeand which he imparted to other higher managementofficials.Hence the evidence is uncontroverted that, onFebruary 25 and 26, Respondent had knowledge of thedispatchers' concerted and/or union activity.In view of the considerable anticoncerted and antiunionactivitydiscussions amongst Manager Henning and man-agement representatives, Neiman and Shepard, on Febru-ary 25 and 26, about the dispatcher's concerted and unionactivity, followed by management's subsequent concurringdecision and action in discharging dispatchers Utegg,Sanford, and McGinnis on February 26, the conclusion isinevitable that the dispatchers' concerted and/or unionactivitywas the sole and motivating cause for theirdischarge by Respondent.Moreover, the very reasonsgiven by Respondent for the dispatchers' termination,coupled with its interrogation of dispatcher Sanford afterhis discharge, about his going to the Union and the LaborBoard, make it abundantly clear that all three dispatcherswere not only discharged for their concerted and unionactivity, but that Utegg and Sanford were denied reem-ployment by Respondent for the samereasons.Conse-quently, both the discharge of the three dispatchers (Utegg,Sanford, andMcGinnis) and the failure or refusal ofRespondent to rehire Utegg and Sanford were discrimina-tory and violative of Section 8(a)(3) and (1) of the Act.When the discharge of the dispatchers and Respondent'sfailureor refusal to rehire Utegg and Sanford areconsidered in the context of Respondent's total conductalong with Manager Henning and Mr. Shepard's interroga-tion of Sanford on March 15, it becomes clear that suchinterrogation was of an interfering,coercive, and restrain-ing natureand effect, and, therefore, was unlawful and inviolation of Section 8(axl) of the Act.In arriving at the above conclusion and findings, I didnot construe a dispatchers' duty to refuse to dispatch adriver whom he deemed drunk as a discretionary authorityand function.Rather, I view such a determination as aroutine factfmding function mandated by Governmentregulationsand company policy, which, once made,deprived the dispatcher of any independent discretion andfurther imposed upon him an additional ministerial dutynot to dispatch such driver.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connectionwith the operations of theRespondentdescribedin sectionI,above, havea close,intimate,and substantial relation to trade, traffic, andcommerce among the several Statesand tend to lead tolabor disputes burdening and obstructing commerce andthe free flowof commerce.V. THE REMEDYHavingfoundthatRespondent has engaged in unfairlaborpracticeswarranting a remedialOrder, I shallrecommend that it cease and desist therefromand that ittake certain affirmativeaction toeffectuatethe policies ofthe Act. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDIthaving been found that Respondent interfered with,restrained, and coerced Dennis E. Utegg, Earl W. Sanford,Ronald McGinnis, and its other employees in the exerciseof their Section 7 protected rights in violation of Section8(a)(1) of the Act; and that it discharged Dennis E. Utegg,EarlW. Sanford, and Ronald McGinnis and failed orrefused to rehire Dennis E. Utegg and Earl W. Sanford inviolationof Section 8(a)(3) and (1) of the Act, therecommended Order will provide that Respondent offer toDennis E. Utegg and Earl W. Sanford their jobs, and makethem whole for loss ofearningswithin the meaning and inaccord with the Board's decisions inF.W.WoolworthCompany,90 NLRB 289 (1950), andIsisPlumbing &Heating Co.,138 NLRB 716 (1962), except as specificallymodified by the wording of such recommended Order.Becauseof the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any other mannerinterfering with, restraining, or coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.N.L.R.B. v. Entwistle Mfg., Co.,120 F.2d 532, 536 (C.A. 4,1941).Upon the basis of the above findings of fact and uponthe entire record in this case,Imakethe following:CONCLUSIONS OF LAW1.Spector Freight System, Inc., the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 649, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is,and has been at all timesmaterialherein, a labororganization withinthe meaningof Section 2(5) of the Act.3.By discriminating in regard to the tenure ofemployment of Dennis E. Utegg, Earl W. Sanford, andRobert McGinnis therebydiscouragingemployees concert-ed activity and membership in the Union, a labororganization,Respondenthas engagedin unfair laborpractices condemned by Section 8(aX3) and (1) of the Act.4.By interrogating its employee Earl W. Sanford abouthis past and current union affiliation, Respondent violatedSection 8(a)(1) of the Act; except to the extent that suchrightsmay be affected bylawful agreementsin accord withSection 8(a)(3) of the Act.5.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the foregoing fmdings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:ORDER8Respondent, Spector Freight System, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interfering with, restraining, coercing or discriminat-ing against employees' exercise of their Section 7 protectedrights,by interrogating employees about their union orconcerted activities, or threatening to treat them differentlyon account thereof.(b)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment because of protectedconcerted activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrightsmay be affected by lawful agreements in accord withSection 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Dennis E. Utegg and Earl W. Sanfordimmediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights previously enjoyed, and make them whole forany loss of pay suffered by reason of the discriminationagainst them with interest at the rate of 6 percent, in themanner described in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of the recommended Order.(c) Post at Respondent's Ripley facility, at Ripley, NewYork, copies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by the RegionalDirector forRegion 3, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respond-ent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps -shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.8 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeitsfindings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board'sOrder is enforcedby a Judgment of theUnited StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of theNational Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United StatesCourt ofAppeals Enforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercivelyinterrogateemployeesabout their and other employees' union membership,activities and desires.WE WILL NOT threaten to treat employees differentlyon account of their concerted or union activity. SPECTOR FREIGHT SYSTEM, INC.WE WILL NOT discourage membership in Local 649,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any otherlabor organization,by discharging employees or other-wise discriminating in any manner in respect to theirtenure of employment or any term or condition ofemployment.WE WILL NOTin any other manner interfere with,restrain,or coerce employees in the exercise andenjoyment of rights guaranteedto them bySection 7 ofthe NationalLaborRelations Act, except to the extentthat such rights may be affectedby lawfulagreementsin accord with Section8(aX3) of the Act.WE WILL offerDennis E. Utegg and Earl W.Sanfordimmediate and full reinstatement to their former567positionsor, if suchpositions no longer exist, tosubstantiallyequivalent ones,without prejudice to theseniority and other rights and privileges enjoyed bythem,and make them whole for any loss of pay theymay have suffered by reason of their discharge, withinterestat the rate of 6 percentper annum.All our employees are free to become,remain,or refuseto become or remain members of saidUnion or any otherlabor organization,except to the extent that such rightsmay be affected by lawfulagreementsin accord withSection 8(a)(3) of the Act.SPECTOR FREIGHT SYSTEM,INC.